960 N.E.2d 563 (2012)
355 Ill. Dec. 681
PEOPLE State of Illinois, petitioner,
v.
UNIVERSAL PUBLIC TRANSPORTATION, INC., respondent.
Not in source.
Supreme Court of Illinois.
January 25, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Universal Public Transportation, Inc., 401 Ill.App.3d 179, 340 Ill.Dec. 366, 928 N.E.2d 85 (2010). The appellate court is directed to reconsider its judgment in light of People v. Gutman, 2011 IL 110338, 355 Ill.Dec. 207, 959 N.E.2d 621, to determine if a different result is warranted.